Citation Nr: 1102679	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-12 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye/vision 
disorder to include glaucoma, claimed as secondary to service-
connected diabetes mellitus Type II.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama, which denied the benefits sought on appeal.

In October 2009, the Veteran testified at a travel Board hearing 
over which the undersigned Acting Veterans Law Judge presided.  A 
transcript of the hearing has been associated with the Veteran's 
claims file.  

The claim on appeal was previously before the Board in March 
2010, at which time it was remanded for additional evidentiary 
development.  As will be further explained herein, there has been 
substantial compliance with the actions requested in that Remand 
and the case has returned to the Board for appellate 
consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(finding that only substantial compliance, rather than strict 
compliance, with the terms of a Board's remand directives is 
required).

In June 2009, the Veteran raised a claim of entitlement to 
an increased disability rating for service-connected 
anxiety disorder, which has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action. 

The service connection claim for tinnitus is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam 
during the Vietnam era; therefore, exposure to herbicides 
including Agent Orange is presumed.

2.  Currently diagnosed refractive error, to include presbyopia, 
myopia and astigmatism, are developmental disorders of the eye, 
and service connection is, by regulation, precluded for such 
disorders.

3.  No eye disorders or diseases, to include glaucoma, are among 
the enumerated conditions for which service connection may be 
established on a presumptive basis based on exposure to Agent 
Orange or other herbicide agents during service in Vietnam.

4.  None of the Veteran's currently manifested eye disorders, to 
include glaucoma, are etiologically related to his period of 
active service or any incident therein (to include presumptive 
exposure to Agent Orange) or to any service-connected disability.


CONCLUSION OF LAW

An eye disability/disease, to include glaucoma, was not incurred 
in or aggravated by service (to include presumptively), nor 
secondary to a service-connected disorder.  38 U.S.C.A. §§ 1110, 
1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection claim 
in a letter dated in November 2005 wherein he was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran was 
advised that VA would assist him with obtaining relevant records 
from any Federal agency, which may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  With respect to private treatment records, the 
letter informed the Veteran that VA would make reasonable efforts 
to obtain private or non-Federal medical records, to include 
records from State or local governments, private doctors and 
hospitals, or current or former employers. Furthermore, the VA 
included copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to release 
private medical records to the VA.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Specifically, this information must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  
A March 2006 letter also provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating or 
effective date as was discussed in the Dingess case.  Subsequent 
adjudication of the claim on appeal was undertaken in a Statement 
of the Case issued in March 2008 and in a Supplemental Statement 
of the Case issued in September 2010.  Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the claim on appeal has been obtained.  
The file contains the Veteran's service treatment records and 
copious post-service VA and private medical records.  In 
addition, a VA examination was conducted in 2006 in conjunction 
with the Veteran's service connection claim for an eye disorder, 
with several subsequent VA eye evaluations having been conducted 
thereafter, which are on file.  In 2010, the Veteran provided 
additional evidence and argument for the file which was in 
effect, accompanied by a waiver.  

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claim 
being decided herein on appeal, all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

In October 2005, the Veteran filed a service connection claim for 
eye disorders secondary to diabetes mellitus Type II, claiming 
that these disorders had their onset in August 2005.  

The Veteran's service personnel records establish service in 
Vietnam from August 1970 to April 1971.  

The service treatment records are negative for any indications of 
any eye disorder or visual impairment.  Examinations of March 
1967, June 1968, and August 1969, all reflect that 
ophthalmoscopic evaluations and eye examinations were normal and 
that vision was 20/20 bilaterally.  The April 1971 separation 
examination report also shows that ophthalmoscopic evaluation and 
eye examination were normal; vision was 20/20 bilaterally; and 
the Veteran denied having any eye problems.  

The file contains private medical records dated from 1997 to 
2005.  An entry dated in May 1997 indicates that the Veteran was 
last seen in 1991, and that he had glasses which were six years 
old.  The Veteran reported trouble driving at night.  Bilateral 
presbyopia was diagnosed, as was left eye myopia and right eye 
astigmatism, and an updated prescription for glasses was given.  
Check ups dated 2001 and 2003 revealed no significant changes.  
The Veteran was seen again in August 2005, at which time 
refractive error, assessed as myopia and presbyopia, continued to 
be shown and a new prescription for glasses was issued.  The 
records reflect that diabetes mellitus Type II was diagnosed as 
early as September 2005.  The Veteran was seen again in November 
2005 at which time he reported trouble driving at night and 
blurred vision and gave a history of recently diagnosed diabetes.  
The record indicated that the Veteran's vision had changed, and 
that he needed a new prescription to see clearly.  The record 
makes reference to a diabetic refractive shift.

A VA Agent Orange examination was conducted in January 2006.  The 
Veteran gave a history of diabetes, diagnosed four to five months 
earlier.  He had no complaints relating to the eyes or loss of 
vision.  Examination of the eyes revealed that the pupils were 
equal and reacting to light and that extraocular movements were 
full.  Fundus was not well visualized.  Diabetes mellitus Type II 
was diagnosed; no disorder of the eyes was diagnosed.

A VA diabetes examination was conducted in July 2006.  A history 
of diabetes diagnosed in September 2005 was noted.  The report 
indicated that the Veteran did not indicate that he had any 
vision problems and had last seen a private doctor in August 
2005, at which time no eye problems were found.  A diagnosis of 
no retinopathy, by history, was made. 

A VA eye examination was conducted July 2006.  The Veteran denied 
having a history of eye disease or injury, noting only a remote 
incident when he was hit with a softball, with no residual 
effect.  Visual acuity was 20/200 bilaterally, corrected 20/20.  
Clinical testing revealed right eye hyperopia (far-sightedness) 
with astigmatism and myopia in the left eye.  The examiner also 
indicated that the Veteran had presbyopia bilaterally, associated 
with aging eyes.  The examiner opined that the Veteran had no 
visible diabetic retinopathy, explaining that no ocular pathology 
associated with diabetes was found in the eye.  It was further 
noted that vision was better than normal.  The examiner concluded 
that any claimed ocular pathology was without merit and that any 
claimed ocular pathology was not caused by or the result of 
diabetes.  

In an August 2006 rating decision, service connection was 
established for diabetes mellitus Type II, associated with 
herbicide exposure.  

The Veteran was seen for a VA optometry consult in April 2007 at 
which time assessments of refractive error of both eyes and 
diabetic without retinopathy, were made.  He was seen again by 
optometry in October 2007, at which time assessments of 
refractive error and suspected glaucoma were made.  A VA diabetic 
eye examination was conducted in October 2008.  Corrected vision 
with glasses was 20/20.  Assessments of refractive error and no 
diabetic retinopathy were made.  

The Veteran presented testimony at a Board hearing held in 
October 2009.  The Veteran explained that diabetes was actually 
discovered as a result of him being seen for an eye evaluation.  
He indicated that after diabetes was diagnosed and treatment was 
started, blood sugar and vision stabilized.  The Veteran 
mentioned that he was being going to be evaluated for glaucoma in 
the upcoming three months.

In a Remand issued in March 2010, the Board requested additional 
VA records in light of the Veteran's testimony.  

VA records include a September 2009 optometry note reflecting 
that the Veteran's corrected vision was 20/25 bilaterally.  
Assessments of bilateral refractive error; diabetes with no 
diabetic retinopathy bilaterally; and suspected bilateral 
glaucoma, were made.  When seen by optometry in January 2010, 
corrected vision was 20/20, and an assessment of suspected 
glaucoma, secondary to an enlarged cd ratio, was made.  

In support of the claim, the Veteran added to the record some 
medical research found on the Internet relating to the 
relationship between diabetes and glaucoma, suggesting that 
glaucoma was a known risk factor/complication of diabetes.  
Essentially, this evidence was accompanied by a waiver, as 
evidenced by the Veteran submission of this evidence accompanied 
by a signed statement to the effect that the case be returned to 
the Board as soon as possible for appellate consideration.  

In a statement provided by the Veteran in October 2010, he 
indicated that glaucoma was diagnosed subsequent to diabetes and 
stated that medical research from the Internet linked these 
conditions.  He also mentioned that prior to October 2008, a VA 
testing technician had told him that sugar caused spots which 
were showing up in his eyes, supporting his claim.  

Analysis

The Veteran is seeking entitlement to service connection for 
eye/vision disorder, to include glaucoma.  His primary contention 
is that service connection is warranted for this condition 
secondary to service-connected diabetes.  Another possible theory 
of entitlement in this case is direct service connection, to 
include as a result of in-service exposure to herbicide agents 
(including Agent Orange).  

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. 
App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Additionally, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a Veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, certain enumerated diseases shall be service 
connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on the studies by the NAS, has determined that 
there is no positive association between exposure to herbicides 
and any condition for which the Secretary has not specifically 
determined that a presumption of service connection is warranted.  
See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-
08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 
2007).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant. Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Veteran is seeking entitlement to service connection for an 
eye condition, to include glaucoma.  Initially, the Veteran's 
Armed Forces Of The United States Report Of Transfer Or Discharge 
(DD Form 214) reflects that he served in the Republic of Vietnam 
during the Vietnam era.  As such, it is presumed that by virtue 
of that service, the Veteran sustained exposure to herbicides, 
including Agent Orange in Vietnam.  However, neither glaucoma or 
any other eye or visual disorder is included among those 
disabilities for which service connection may be presumed based 
on exposure to herbicides.  38 C.F.R. § 3.309(e).  Accordingly, 
there is no basis for establishing service connection on a 
presumptive basis for an eye disorder to include glaucoma under 
the theory that it developed as a consequence of the Veteran's 
exposure to herbicides in service.

In addition to the presumptive regulations, a Veteran may 
establish service connection based on exposure to Agent Orange 
with proof of actual direct causation.  See Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. 
Brown, 10 Vet. App. 155 (1997).

The Board acknowledges that the Veteran has several currently 
diagnosed eye disorder including glaucoma.  In addition, the 
record also contains evidence of refractive error, in the form of 
myopia, presbyopia and astigmatism.  

At the outset, the Board notes that with respect to the specific 
diagnoses of refractive error/presbyopia/astigmatism/myopia, 
under 38 C.F.R. § 3.303(c), congenital or developmental 
abnormalities, and refractive error of the eye, are not 
considered diseases or injuries within the meaning of applicable 
legislation governing the awards of compensation benefits.  The 
Board points out refractive error of the eyes due to such eye 
disorders as myopia, presbyopia and astigmatism is not a 
disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; 
McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service 
connection may be granted, in limited circumstances, for 
superimposed disability on a constitutional or developmental 
abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); 
see also Carpenter v. Brown, 8Vet. App. 240, 245 (1995); Monroe 
v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence 
whatsoever that such occurred in this case.  In short, the 
evidence does not reflect aggravation.  Because refractive error 
is excluded from the definition of a disease for which service 
connection may be granted, the statutory provision of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt is not for application.  As 
a matter of law, the claim for service connection for an eye 
condition, to the extent claimed as refractive 
error/presbyopia/astigmatism/myopia, must be denied.

With respect to direct service connection for an eye disorder 
other than refractive error, particularly glaucoma, a review of 
the available service treatment records to include examinations 
reports dated from 1967 to 1971 are negative for a diagnosis of 
any eye disorder, nor does the Veteran maintain that glaucoma 
occurred or was ever diagnosed during service, or at any time 
prior to 2007.  Thus, there is no persuasive medical evidence 
that indicates the Veteran suffered from any eye disability 
during active service.

In addition, there is no evidence of continuity of symptomatology 
since active service in the present case, as glaucoma was not 
initially diagnosed until 2007.  Essentially, there is no 
evidence the Veteran suffered from any eye disability or disease 
(other than refractive error) until more than 30 years after his 
discharge from active duty.  This significant lapse in time 
between active service and the first evidence of any eye 
disability/disease weighs against the Veteran's claim for direct 
service connection.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
In this case, there is no evidence of a chronic eye disability or 
disease during the Veteran's period of active service, or of 
continuity of symptomatology after active service.

A Veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his active service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000).  This is the third part of the 
Hickson analysis.  In addition, service connection on a secondary 
basis requires (1) evidence of a current disability; (2) evidence 
of a service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

With respect to an eye disorder other than refractive error and 
to include glaucoma, essentially there has been no competent and 
probative evidence or opinion presented for the record which 
establishes an etiological relationship between any currently 
diagnosed eye disorder/disease and service or any service-
connected disorder.  Clinical evidence, including numerous eye 
evaluations conducted between 2006 and 2010, have repeatedly and 
consistently failed to show any indication of diabetic 
retinopathy or any eye disorder associated with diabetes, to 
include glaucoma.  When examined by VA in 2006, the examiner 
indicated that the Veteran had presbyopia bilaterally, but opined 
that there was no visible diabetic retinopathy, explaining that 
no ocular pathology associated with diabetes was found in the 
eye.  The examiner concluded that any claimed ocular pathology 
was without merit and that any claimed ocular pathology was not 
caused by or the result of diabetes.  There has been no medical 
evidence or opinion presented to the contrary and the Veteran has 
not provided any competent medical evidence to rebut the opinion 
or otherwise diminish its probative weight, which is 
considerable.  Wray v. Brown, 7 Vet. App. 488 (1995).

The evidence in support of the claim consists of the Veteran's 
lay opinion and medical research obtained from the Internet 
relating to the relationship between diabetes and glaucoma, 
suggesting that glaucoma was a known risk factor/complication of 
diabetes.  With regards to medical treatise evidence, the Court 
has held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 
(1998) and Wallin v. West, 11 Vet. App. 509 (1998).  Here, the 
medical research the Veteran submitted is not accompanied by any 
supporting medical opinion and all of the clinical evidence and 
opinions on records relating to the Veteran's specific case are 
unfavorable.  So the medical treatise evidence, alone, is 
insufficient to establish the required medical nexus element, to 
link the eye disorder to service-connected diabetes, particularly 
in light of overwhelming probative clinical evidence on file to 
the contrary relating to the Veteran's specific case.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 
8 Vet. App. 459 (1996).

To the extent that the Veteran alleges he was informed by a VA 
health care professional that sugar caused spots which were 
showing up in his eyes, it must be noted that the United States 
Court of Appeals for Veterans Claims (Court) has held that a lay 
person's statement about what a physician (or other competent 
medical provider) told him or her, i.e., "hearsay medical 
evidence," cannot constitute medical evidence, as "the connection 
between what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently unreliable 
to constitute 'medical' evidence."  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  Although hearsay is not impermissible 
evidence in service connection claims, the Veteran's statement in 
entirely unsubstantiated by copious VA medical records on file, 
none of which even contain a suggestion that sugar caused spots 
which were showing up in his eyes.  See Del Rosario v. Peake, 22 
Vet. App. 399, 407-08 (2009); Flynn v. Brown, 6 Vet. App. 500, 
504 (1994) (explaining that although the Federal Rules of 
evidence concerning hearsay do not apply to VA proceedings, the 
Board may maintain "'reasonable bounds of relevancy and 
materiality'" (citing 38 C.F.R. § 20.700(c)).

To the extent that the Veteran himself asserts he suffers from an 
eye disorder as a result of service-connected diabetes, the Board 
does not question the Veteran's sincerity in his belief that this 
condition is etiologically related to such a cause.  While he is 
certainly competent to relate events in service and after 
service, and to describe the extent of his current 
symptomatology, there is no evidence that he possess the 
requisite medical training or expertise necessary to render him 
competent to offer evidence on matters such as medical diagnosis 
or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  Essentially it is beyond the Veteran's competency to 
link his claimed eye condition on a secondary basis to a service-
connected disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions)

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim for an 
eye disability/disease.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought 
on appeal is therefore denied.


ORDER

Entitlement to service connection for a eye disability/disease to 
include glaucoma, claimed as secondary to service-connected 
diabetes mellitus Type II, is denied.


REMAND

In May 2008, the RO issued a rating decision denying a service 
connection claim for tinnitus.  In June 2008, VA received a 
statement from the Veteran expressing disagreement with that 
decision with respect to that specific claim.  The Board believes 
that the June 2008 statement sufficiently meets the definition of 
an notice of disagreement.

A notice of disagreement is defined as a written communication 
from a claimant or his/her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction (here, the 
RO) and a desire to contest the result.  38 C.F.R. § 20.201 
(2010).  While special wording is not required, the notice of 
disagreement must be in writing and in terms that can be 
reasonably construed as a disagreement with that determination 
and a desire for appellate review.  Id.  A Veteran must file a 
notice of disagreement with a determination by the agency of 
original jurisdiction within one year from the date that the RO 
mailed notice of the determination.  38 C.F.R. § 20.302(a).  
There is no requirement in the regulation that the date of rating 
action at issue be specified in a notice of disagreement.  Here, 
the written statement provided by the Veteran received by VA in 
June 2008 was timely and clearly expressed dissatisfaction with 
the denial of the service connection claim for tinnitus as 
determined in the May 2008 rating decision, hence the statement 
is tantamount to a timely notice of disagreement.  38 C.F.R. § 
20.201.

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the case 
in such a circumstance renders a claim procedurally defective and 
necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(2010).  To date, the RO has not issued a Statement of the Case 
with respect to the service connection claim for tinnitus denied 
in the May 2008 rating decision.  Under these circumstances, the 
Board has no discretion and is obliged to remand this claim to 
the RO for the issuance of an Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. 
Gober, 10 Vet. App. 433, 436 (1997).  However, this claim will be 
returned to the Board for appellate consideration after issuance 
of the Statement of the Case only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO/AMC must provide the Veteran with a 
Statement of the Case addressing the service 
connection claim for tinnitus.  The Veteran 
and his representative are reminded that to 
vest the Board with jurisdiction over any of 
these issues, a timely substantive appeal 
must be filed.  38 C.F.R. § 20.202 (2010).  
If, and only if, the Veteran perfects the 
appeal as to one or more of the claims, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


